Title: To James Madison from Alexander Tunstall, 10 May 1820
From: Tunstall, Alexander
To: Madison, James


                
                    Collector’s office Norfolk May 10th. 1820.
                
                Alexander Tunstall will attend with pleasure to the directions of Mr. Madison respecting a package containing two Books, which was received yesterday, per the ship Comet from London, directed to the care of Charles K. Mallory Esqr. He has no knowledge of the Cost of the Books, & therefore is unable to ascertain the duty on them.
            